Citation Nr: 0519549	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-05 827	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota




THE ISSUE

Entitlement to waiver of the recovery of an overpayment of 
nonservice-connected disability pension benefits for the year 
2002, to include whether the debt was properly created.




ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a July 2003 
determination of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which held that 
the veteran was overpaid nonservice-connected disability 
pension benefits for the year 2002, and further found that 
this overpayment validly created an indebtedness on his part.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The matter certified for appeal concerns whether an 
overpayment of pension benefits to the veteran for the year 
2002 was properly created.  Specifically, the veteran has 
expressed his disagreement with the RO's explanation of the 
countable income used to determine his pension entitlement 
for the year, as delineated in a July 2003 pension award 
determination letter which also initially advised the veteran 
of the existence of an overpayment of benefits.  In this 
communication, the RO listed the veteran's countable income 
as used to determine his pension from January 1, 2002, from 
May 1, 2002, and from December 1, 2002.  (The letter also 
notes the countable income used to determine his pension from 
January 1, 2003, but that period does not appear to be at 
issue in this case.)  Notably, the information in this letter 
appears to demonstrate that $348.00 of unemployment benefits 
received by the veteran's wife in December 2001 were included 
as countable income for the year 2002, in addition to her 
2002 unemployment benefits amount of $2,743.00.   

In response to the RO's July 2003 pension award determination 
letter, the veteran sent in a notice of disagreement (NOD) 
and completed Financial Status Report later that same month.  
In his NOD, the veteran averred that it appeared that the RO 
had counted his wife's income twice.  

Thus, the Board finds that in light of the above, the RO 
should clarify the period of overpayment at issue, and set 
forth a complete written paid and due audit of the veteran's 
pension benefits for this period.  An accounting of how the 
overpayment amount at issue was derived is essential to the 
proper disposition of this appeal.  

Moreover, in his July 2003 NOD, the veteran reported that VA 
had informed him that the amount of the overpayment at issue 
was $4,684.44.  The claims file, however, does not contain a 
copy of such notification from the VA Debt Management Center 
(DMC) informing the veteran of this amount of indebtedness 
(or of any other amount, for that matter).  On remand, the RO 
should obtain a copy of the DMC letter notifying the veteran 
of the amount of the overpayment, as well as a copy of notice 
of his right to request a waiver of recovery of this 
overpayment  

Finally, the veteran stated in his July 2003 NOD that the 
overpayment at issue was causing a great hardship in reducing 
his VA benefits.  The Board construes this statement to be 
the veteran's implicit request for a waiver of the recovery 
of the overpayment at issue, and notes that the veteran's 
apparent intent to do so is further confirmed in later 
statements of record, as received in January 2004 and August 
2004.  See Floyd v. Brown, 9 Vet. App. 88 (1996) (Board is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.)  A review of the 
record reflects that the RO has not considered the matter of 
the veteran's entitlement to a waiver of the recovery of the 
overpayment at issue in this case.    
  
The United States Court of Appeals for Veterans Claims 
(Court) has directed that when a debtor requests waiver of an 
overpayment and also asserts that the underlying debt is 
invalid, VA must resolve both matters.  Schaper v. Derwinski, 
1 Vet. App. 430 (1991).  The question of whether the 
overpayment at issue was properly created is inextricably 
intertwined with the issue of the veteran's entitlement to a 
waiver of recovery of such overpayment.  See Parker v. Brown, 
7 Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  The 
fact that an issue is inextricably intertwined, however, does 
not establish that the Board has jurisdiction of the issue, 
only that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed by the RO in the 
first instance.  Thus, this appeal must be remanded (in part) 
so that the RO may adjudicate the additional matter of the 
veteran's entitlement to a waiver of the overpayment at issue 
in this case.  See 38 U.S.C.A. § 5302(c) (West 2002); 
38 C.F.R. §§ 1.963, 1.965 (2004).

When a veteran challenges both the validity of a debt and 
seeks waiver of the debt, the RO must first fully review the 
debt's validity.  If the RO believes the debt to be valid, it 
should then prepare a written decision fully justifying the 
validity of the debt.  Thereafter, the veteran's request for 
waiver should be referred to the RO's Committee on Waivers 
and Compromises.  If entitlement to a waiver of recovery of 
the overpayment is denied, then the veteran must be informed 
of his right to appeal both decisions to the Board.  See 
VAOPGCPREC 6-98; see also 38 C.F.R. § 1.911(c) (2004); Narron 
v. West, 13 Vet. App. 223 (1999); Schaper v. Derwinski, 1 
Vet. App. 430, 434 (1991). 

The Board additionally notes that prior to the RO's 
adjudication of the veteran's entitlement to a waiver of the 
overpayment amount at issue in this case, it needs to have 
the veteran's current financial information (e.g., his 
ability to repay this debt) before it.  Thus, the veteran 
should also be asked to provide a new Financial Status Report 
(VA Form 20-5655) to the RO.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, this matter is REMANDED 
for the following:

1.  The RO should obtain copies of all 
outstanding records related to the matter 
on appeal as held by the VA Debt 
Management Center (DMC), to include a 
copy of any notice letter to the veteran 
concerning the amount of any pension 
benefits overpayment incurred and his 
right to request a waiver (possibly 
issued in July 2003 for an amount of 
$4,684.44).  If such a letter of 
notification of indebtedness is not 
available, then a certification from the 
DMC indicating the date of the demand 
letter, which contained the veteran's 
notice of appellate rights, as well as 
when and where it was sent and whether it 
was returned as undeliverable, should be 
obtained and associated with the claims 
file.  

2.  After the above-requested action is 
complete, the RO should set forth in the 
record a paid and due audit of the 
veteran's pension benefits for the 
identified period of the overpayment 
(apparently the year 2002) now at issue 
on appeal.  (The RO should specify the 
dates of the year at issue in this case, 
i.e., whether it runs for the 2002 
calendar year from January 1, 2002, to 
December 31, 2002, or for another 
period.)  This audit should reflect all 
amounts actually paid to the veteran, as 
well as the amounts properly due or 
deducted from those amounts for the time 
period at issue.  In addition, this audit 
should include the exact amount of the 
overpayment that has already been repaid 
by the veteran, if any.  

3.  After the action requested in 
paragraphs 1 and 2 is complete, the RO 
should prepare and release a supplemental 
statement of the case as to the matter of 
whether the debt at issue on appeal was 
properly created, i.e., valid.  The 
veteran and his representative, if any, 
should be allowed the requisite period of 
time for a response to this document.

4.  After all action requested above is 
complete, the RO should request that the 
veteran complete and return a new 
Financial Status Report (VA Form 20-
5655).

5. After the actions requested in 
paragraphs 1 through 4 above is complete, 
and if the validity of the debt is 
upheld, then the case should be referred 
to the RO's Committee on Waivers and 
Compromises (Committee) to review the 
record and consider the veteran's request 
for waiver.  A formal written record of 
the Committee's decision, including an 
analysis of the various elements to be 
considered, should be prepared and 
released to the veteran and his 
representative, if any, along with 
appropriate notice as to the veteran's 
right to appeal this decision.  

6.  After all development and action 
requested in paragraphs 1 through 5 is 
complete, if the RO cannot grant the 
benefit sought on appeal in its entirety, 
then it should return the record to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran, however, until he is so notified.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                  
_________________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


